—Appeal by the defendant from a judgment of the County Court, Suffolk County (Pitts, J.), rendered August 17, 1999, convicting him of operating a vehicle while under the influence of alcohol, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was found in the driver’s seat of his parked car, intoxicated and slumped over the steering wheel, while the motor of the car was running. “[Operation of the vehicle is established on proof that the defendant was merely behind the wheel with the engine running without need for proof that the defendant was observed driving the car, i.e., operating it so as to put it in motion” (People v Alamo, 34 NY2d 453, 458). Thus, the evidence offered by the People was legally sufficient to *485prove that the defendant operated the vehicle while in an intoxicated condition (see, People v Page, 266 AD2d 733; Matter of Tomasello v Tofany, 32 AD2d 962). Bracken, J. P., Joy, McGinity and Feuerstein, JJ., concur.